Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0001049
                                                       02-FEB-2015
                                                       12:26 PM



                           SCPW-14-0001049

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICKEY A. MADDOX, Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
   (CAAP-14-0001108; CAAP-14-0001109; S.P.P. NO. 13-10004(3);
                CR. NOS. 07-1-0139 and 09-1-0284)

       ORDER DENYING APPLICATION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Mickey A. Maddox’s

“Application for Writ of Habeas Corpus (Immediate Release of

Prisoner),” filed on August 11, 2014, the documents attached

thereto and submitted in support thereof, and the record, it

appears that Petitioner currently seeks relief in the

Intermediate Court of Appeals in appeals that were consolidated

under CAAP-14-0001108 and Petitioner presents no special reason

for invoking the supreme court’s original jurisdiction.     See Oili

v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976).     Therefore,

          IT IS HEREBY ORDERED that the application for writ of

habeas corpus is denied.
          IT IS HEREBY FURTHER ORDERED that all motions pending

in this original proceeding are dismissed.

          DATED: Honolulu, Hawai#i, February 2, 2015.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2